Exhibit 10.1

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT

This EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this
“Extension Agreement and Amendment”) is entered into effective as of October 6,
2014 (the “Effective Date”), among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware
limited partnership, as borrower (the “Borrower”), each Person designated on the
signature pages hereto as an “Extending Lender” (collectively, the “Extending
Lenders”) (each Lender that is not an Extending Lender is herein referred to as
a “Non-Extending Lender” and collectively, the “Non-Extending Lenders”), and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 26, 2011 (as amended by that
certain First Amendment to Credit Agreement, effective as of September 30, 2011,
that certain Extension Agreement and Second Amendment to Credit Agreement,
effective as of September 26, 2012, that certain Extension Agreement and Third
Amendment to Credit Agreement, effective as of October 28, 2013, and that Fourth
Amendment to Credit Agreement (the “Fourth Amendment”) effective as of
December 23, 2013, the “Credit Agreement”).

WHEREAS, pursuant to the Extension Agreement and Second Amendment, the Scheduled
Maturity Date for all Lenders was extended to September 26, 2017; and pursuant
to the Extension Agreement and Third Amendment, the Scheduled Maturity Date for
all Lenders was extended to September 26, 2018 and the Aggregate Commitments
were reduced to $1,975,000,000.

WHEREAS, Borrower has requested that the Scheduled Maturity Date be extended
from September 26, 2018 to September 26, 2019 pursuant to Section 2.14 of the
Credit Agreement (the “Extension”), and has also requested that Section 2.14(a)
the Credit Agreement be amended to remove the limitation on the number of times
that the Borrower may in the future request one-year extensions of the Scheduled
Maturity Date.

WHEREAS, subject to the terms and conditions set forth herein, the undersigned
Extending Lenders are willing to agree to the Extension, and the parties hereto
are willing to agree to amend the Credit Agreement as set forth in Sections 2
and 3 below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Extension Agreement and
Amendment, terms used in this Extension Agreement and Amendment which are
defined in the Credit Agreement shall have the meanings assigned to such terms
in the Credit Agreement. The interpretive provisions set forth in Section 1.02
of the Credit Agreement shall apply to this Extension Agreement and Amendment.

SECTION 2. Extension of Scheduled Maturity Date. Subject to the satisfaction of
the conditions precedent set forth in Section 4 below, effective as of the
Effective Date:

(a) Consent; Extension Effective Date. (i) Each Extending Lender hereby consents
to the Extension, and (ii) the Scheduled Maturity Date with respect to each
Extending Lender is September 26, 2019. Each Non-Extending Lender’s existing
Scheduled Maturity Date, September 26, 2018, shall remain in effect.



--------------------------------------------------------------------------------

(b) Notice and Certificate Requirements. The parties hereto agree that (i) the
15 day notice requirement set forth in Section 2.14(a) of the Credit Agreement
is hereby waived and shall not be applicable to the Extension, and (ii) the
certification by the Borrower required by Section 2.14(b) of the Credit
Agreement is hereby satisfied by the Borrower’s execution and delivery of this
Extension Agreement and Amendment.

SECTION 3. Amendments to the Credit Agreement. The Credit Agreement is amended
as follows, effective as of the Effective Date.

(a) New Definitions. The following definitions are hereby added to Section 1.01
(Defined Terms.) of the Credit Agreement in the appropriate alphabetical order:

 

  (i) “Designated Jurisdiction” means any country or territory to the extent
that such country or territory itself is the subject of any Sanction.

 

  (ii) “Sanction” means any economic or trade sanction imposed or administered
by the United States Government (including, without limitation, those economic
or trade sanctions imposed or administered by the Office of Foreign Assets
Control of the United States Department of the Treasury), and any other economic
or trade sanction imposed or administered by any other sanctions authority of
any jurisdiction where any Borrower or any Subsidiary maintains assets or
otherwise engages in business (including, if applicable, those economic or trade
sanctions imposed or administered by the United Nations Security Council, the
European Union or Her Majesty’s Treasury).

(b) Certain Definitions Amended. The following defined terms appearing in
Section 1.01 (Defined Terms.) of the Credit Agreement are amended as set forth
below:

 

  (i) The definition of “Daily Floating Eurodollar Rate” is amended by
(A) inserting “ (a)” after the words “provided, further that”, and (B) inserting
the words “, and (b) if the LIBOR shall be less than zero, such rate shall be
deemed zero for the purposes of this Agreement” at the end.

 

  (ii) The definition of “Fixed Period Eurodollar Rate” is amended by
(A) inserting “ (a)” after the words “provided, further that”, and (B) inserting
the words “, and (b) if the LIBOR shall be less than zero, such rate shall be
deemed zero for the purposes of this Agreement” at the end.

 

  (iii) The definition of “Loan Notice” is amended by inserting the words “or,
if requested by Borrower, such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower”
after each reference to “Exhibit A-1”.

 

  (iv) The definition of “Responsible Officer” is amended by inserting the
following after the word “Delegate”: “(each, an “Enbridge Entity”) and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Enbridge Entity so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Enbridge Entity designated in or pursuant to an
agreement between the applicable Enbridge Entity and the Administrative Agent”.

 

2



--------------------------------------------------------------------------------

  (v) The definition of “Swing Line Loan Notice” is amended by inserting the
following at the end “or, if requested by Borrower, such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower”.

(c) Amendments to Section 2.02(a) (Borrowings, Conversions and Continuations of
Committed Loans.). The second sentence of Section 2.02(a) of the Credit
Agreement is amended by replacing “notice” thereof with “Loan Notice”.

(d) Amendments to Section 2.04(b) (Swing Line Loans.). Section 2.04(b) of the
Credit Agreement is amended by (a) replacing “telephone” in the first sentence
thereof with the phrase “(A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice”,
(b) replacing “notice” in the second sentence thereof with “Swing Line Loan
Notice”, and (c) deleting the third sentence thereof in its entirety.

(e) Amendment to Section 2.14(a) (Extension of Scheduled Maturity Date). The
second sentence of Section 2.14(a) of the Credit Agreement is hereby deleted in
its entirety.

(f) Amendments to Section 3.01(e)(iii) (Taxes). Section 3.01(e)(iii) of the
Credit Agreement is amended by adding the following sentence at the end: “For
purposes of determining withholding Taxes imposed under FATCA, from and after
October 6, 2014, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”.

(g) Addition of a New Section 7.12 (Sanctions). The Credit Agreement is amended
to add a new Section 7.12 as follows:

7.12 Sanctions. Use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of, or business with, any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of a Sanction, or in any other manner that will
result in a violation of a Sanction by the Borrower or any Subsidiary or, to the
knowledge of the Borrower or any Subsidiary, by any other individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise).

(h) Amendment to Section 10.07(g) (Electronic Execution of Assignments).
Section 10.07(g) of the Credit Agreement is amended and restated in its entirety
as follows:

“(g) Electronic Execution of Assignments. Reference is made to Section 10.19 for
provisions pertaining to electronic execution of assignments and certain other
documents.”

 

3



--------------------------------------------------------------------------------

(i) Amendment to Section 10.19 (Electronic Execution of Assignments and Certain
Other Documents.) and Renumbering of Sections 10.19, 10.20, and 10.21. The
Credit Agreement is amended to renumber Sections 10.19, 10.20 and 10.21 thereof
as Sections 10.20, 10.21 and 10.22, respectively, and to add a new Section 10.19
as follows:

“10.19 Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, Swing Line
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, and the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, neither the Administrative Agent nor any Borrower is under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by it pursuant to procedures approved by it (for the
avoidance of doubt, it being agreed and acknowledged by each of Administrative
Agent and each Borrower that any manually executed document, or any manually
executed signature page thereto, transmitted by electronic transmission by
facsimile or other electronic imaging means (i.e., “pdf” or “tif”), does not
constitute an “electronic signature” as described in, or contemplated by, this
paragraph).”

SECTION 4. Conditions to Effectiveness. This Extension Agreement and Amendment
shall be effective as of the Effective Date, provided that the Administrative
Agent shall have received

(a) Counterparts of this Extension Agreement and Amendment executed by the
Borrower and Required Lenders (which may be by telecopy or other electronic
transmission),

(b) A certificate of a Responsible Officer of the Borrower,

 

  (i) certifying as to the incumbency and specimen signature of the Responsible
Officer who executes this Extension Agreement and Amendment,

 

  (ii) certifying (1) that attached to such certificate is a are true and
complete copy of each of the certificate of limited partnership and limited
partnership agreement of Borrower, neither of which have been further amended or
modified, and each of which remains in full force and effect, and (2) that the
certificate of formation and limited liability company agreement of the
Delegate, copies of which were attached as Annex B to the Corporate Secretary’s
Certificate (the “Prior Certificate”) dated September 26, 2011 delivered by the
Delegate in connection with the closing of the Credit Agreement, have not been
amended or modified and remain in full force and effect,

 

4



--------------------------------------------------------------------------------

  (iii) certifying that attached to such certificate is a true and complete copy
of the resolutions adopted by the board of directors of the Delegate that
authorize the extension of the Scheduled Maturity Date as herein set forth and
such resolutions have not been amended, modified, revoked or rescinded and
remain in full force and effect,

 

  (iv) certifying that the Delegation of Control Agreement among the Borrower,
Enbridge Management, and Enbridge Energy Company, Inc. dated as of October 17,
2002 and the amendment thereto dated February 21, 2005 attached as Annex E to
the Prior Certificate, have not been amended or modified and remain in full
force and effect, and

(c) Fees, for the account of each Extending Lender, in an amount agreed to be
paid by the Borrower pursuant to the letter addressed to the Administrative
Agent executed by the Borrower dated August 20, 2014 requesting the Extension
and the amendment set forth in Section 3 above.

SECTION 5. Representations and Warranties. As a material inducement to the
Administrative Agent and the Extending Lenders to execute and deliver this
Extension Agreement and Amendment, the Borrower represents and warrants to the
Extending Lenders that as of the Effective Date, both immediately before and
after giving effect to this Extension Agreement and Amendment, that:

(a) This Extension Agreement and Amendment has been duly authorized, executed,
and delivered by the Borrower and the Credit Agreement as amended hereby
constitutes its legal, valid, and binding obligations enforceable against it in
accordance with their respective terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium, and
similar laws affecting creditors’ rights generally and to general principles of
equity).

(b) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the
Effective Date, after giving effect to this Extension Agreement and Amendment,
except to the extent such representations and warranties relate solely to an
earlier date, in which case, they shall be true and correct as of such date.

(c) As of the date hereof, at the time of and immediately after giving effect to
this Extension Agreement and Amendment, no Default or Event of Default has
occurred and is continuing.

(d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by the Borrower by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Extension Agreement and Amendment or
the extension of the Scheduled Maturity Date provided for herein. The execution,
delivery, and performance by the Borrower of this Extension Agreement and
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) violate the terms of any of
the Borrower’s Organization Documents, (ii) result in any breach of, constitute
a default under, or require pursuant to the express provisions thereof, the
creation of any consensual Lien on the properties of the Borrower under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject, or (iii) violate any Law, in each case with respect
to the preceding clauses (i) through (iii), which would reasonably be expected
to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

SECTION 6. Effect; Affirmation and Ratification of Loan Documents. This
Extension Agreement and Amendment (a) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or agreements
referred to therein and does not constitute a waiver of compliance or consent to
noncompliance by the Borrower with respect to the terms, provisions, conditions
and covenants of the Credit Agreement and (b) shall not prejudice any right or
rights which the Administrative Agent or the Lenders may now have under or in
connection with the Credit Agreement, as amended by this Extension Agreement and
Amendment. Except as otherwise expressly provided by this Extension Agreement
and Amendment, all of the terms, conditions and provisions of the Credit
Agreement and the other Loan Documents shall remain the same, including, without
limitation, all of the Borrower’s obligations and covenants under each Loan
Document. It is declared and agreed by each of the parties hereto that the
Credit Agreement, as amended hereby, and the other Loan Documents, from and
after the Effective Date, shall continue in full force and effect and are hereby
ratified and confirmed in all respects, and that this Extension Agreement and
Amendment and such Credit Agreement shall be read and construed as one
instrument. The Borrower represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder. From and after the Effective Date,
each reference in the Credit Agreement, including the schedules and exhibits
thereto and the other documents delivered in connection therewith, to the
“Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, respectively.

SECTION 7. Assignment. JPMorgan Chase Bank, N.A. (the “Assignor Bank”) hereby
assigns $25,000,000 of its Commitment (the “Assignment”) to Royal Bank of Canada
(the “Assignee Bank”) pursuant to the terms set forth in Exhibit D (Assignment
and Assumption Agreement) to the Credit Agreement, which are incorporated herein
by reference. The Assignment shall be effective on the Effective Date
immediately prior to the effectiveness of the amendments and Extension set forth
herein, provided that this Amendment and Extension is executed by the Assignor
Bank, the Assignee Bank, each L/C Issuer, and the Swing Line Lender.

SECTION 8. Miscellaneous. This Extension Agreement and Amendment shall for all
purposes be construed in accordance with and governed by the laws of the State
of New York and applicable federal law. The captions in this Extension Agreement
and Amendment are for convenience of reference only and shall not define or
limit the provisions hereof. This Extension Agreement and Amendment may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which together shall constitute one instrument.
In proving this Extension Agreement and Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Extension Agreement and Amendment by facsimile or in
electronic form shall be effective as the delivery of a manually executed
counterpart. This Extension Agreement and Amendment shall be a “Loan Document”
as defined in the Credit Agreement.

SECTION 9. Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS EXTENSION
AGREEMENT AND AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement and
Amendment to be duly executed and delivered by their proper and duly authorized
officers effective as of the date and year first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P.,    a Delaware limited partnership, as Borrower
   By:    ENBRIDGE ENERGY MANAGEMENT,      

L.L.C., as delegate of Enbridge Energy

Company, Inc., its General Partner

      By:   

/s/ Noor S. Kaissi

         Name: Noor S. Kaissi       Title: Controller

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Priscilla Baker

  Name: Priscilla Baker   Title: Assistant Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Extending Lender, a

L/C Issuer and Swing Line Lender

By:  

/s/ James K. G. Campbell

  Name: James K.G. Campbell   Title: Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Extending Lender, an

L/C Issuer and as Assignee

By:  

/s/ Tim J. VandeGriend

  Name: Tim J. VandeGriend   Title: Authorized Signatory

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as an

Extending Lender

By:  

/s/ Hivda Morissette

  Name: Hivda Morissette   Title: Asset Manager By:  

/s/ Victor Samuel

  Name: Victor Samuel   Title: Asset Manager

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as an Extending Lender

and as an L/C Issuer

By:  

/s/ Jeff Cobb

 

Name: Jeff Cobb

Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

CANADA BRANCH, as an Extending Lender

By:  

/s/ Shehan J. De Silva

 

Name: Shehan J. De Silva

Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as

an Extending Lender

By:  

/s/ James D. Weinstein

 

Name: James D. Weinstein

Title: Managing Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Extending

Lender

By:  

/s/ Michael King

 

Name: Michael King

Title: Authorized Signatory

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as

an Extending Lender

By:  

/s/ Kevin Sparks

 

Name: Kevin Sparks

Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as an Extending Lender By:  

/s/ Melissa Dyki

 

Name: Melissa Dyki

Title: Director

By:  

/s/ Angela B. Arnold

 

Name: Angela B. Arnold

Title: Managing Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as an Extending Lender By:  

/s/ Joe Hykle

 

Name: Joe Hykle

Title: Senior Vice President

By:  

/s/ Robert Dupree

 

Name: Robert Dupree

Title: Senior Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Extending

Lender and as Assignor

By:  

/s/ Juan Javellana

 

Name: Juan Javellana

Title: Executive Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as an Extending Lender By:  

/s/ Rob MacKinnon

 

Name: Rob MacKinnon

Title: Senior Vice President

                Canada Branch

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Extending Lender By:  

/s/ Peter Kardos

 

Name: Peter Kardos

Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an

Extending Lender

By:  

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

Title: Vice President

By:  

/s/ Ming K. Chu

 

Name: Ming K. Chu

Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT]